EXHIBIT 10.1


 

Wells Fargo Capital Finance
MACZ6186-110
110 East Boulevard, Suite 1100
Fort Lauderdale, FL 33301




 

April 13, 2012

 

Via Facsimile (954) 308-4215,
Electronic Mail And
Overnight Courier

 

SMF Energy Corporation, successor to
Streicher Mobile Fueling, Inc.
200 West Cypress Creek Road
Suite 400
Fort Lauderdale, Florida 33309

Attn: Michael Shore and Soneet Kapila

 

Re:Loan and Security Agreement dated September 26, 2002 (as at any time amended,
restated, supplemented, or otherwise modified, the “Loan Agreement”), among SMF
Energy Corporation, a Delaware corporation (“SMF”), H & W Petroleum Company,
Inc., a Texas corporation (“H&W”), SMF Services, Inc., a Delaware corporation
(“SSI” and, together with SMF and H&W, collectively, “Borrowers”) and Wells
Fargo Bank, National Association, a national banking association (“Lender”)

 

Gentlemen:

 

Reference is made to the Loan Agreement, and capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

 

Please take notice that Events of Default have occurred and exist under the Loan
Agreement as a result of, among other things, the submission by Borrowers to
Lender of inaccurate or incomplete statements of Borrowers’ Accounts; the
existence of a governmental investigation which if adversely determined would
result in material adverse changes and impair both the ability of Borrowers to
perform their obligations and the ability of Lender to enforce the Loan
Agreement and realize upon the Collateral; the failure of Borrowers to timely
disclose such governmental investigation to Lender; the failure of Borrowers to
submit acceptable compliance certificates as required by the Loan Agreement; and
the occurrence of material adverse changes in the business, assets and prospects
of Borrowers. Borrowers have informed Lender that, due to recent changes in
their pricing structure and other events, they no longer have a viable business
model that can sustain operations in the long term. Further, irrespective of the
existing Events of Default, Borrowers’ projections indicate to Lender that
Borrowers will run out of availability to continue to borrow under the Borrowing
Base and that Borrowers do not otherwise have the liquidity that will be
required to continue to operate.

 

8

 

  

In addition, certain express conditions precedent to Lender’s obligation to make
advances, including, without limitation, the absence of any pending governmental
investigation that could reasonably be expected to have a material adverse
effect, have not been satisfied. As a result, Lender has no obligation to make
Revolving Loans to or for the benefit of any Borrower.

 

Lender hereby revokes the authority of Borrowers, if any, to receive, access or
use collections of Accounts and demands that Borrowers continue to remit all
such collections, and all other proceeds of Collateral, to the Blocked Accounts
solely for transfer to the Lender Payment Account and application to the
Obligations.

 

Lender does not currently intend to make additional Revolving Loans to
Borrowers. If Lender, in its sole and absolute discretion, elects to honor any
request by a Borrower for a Revolving Loan, the making of such Revolving Loan
will not constitute a waiver of any Default or Event of Default or any right or
remedy under the Loan Agreement, any of the other Financing Agreements or
applicable law, will not be deemed to establish a course of conduct so as to
justify an expectation by any Borrower that Lender will make any future
Revolving Loans to any Borrower, and will not preclude Lender from exercising
any and all rights and remedies available to it under the Loan Agreement and the
other Financing Agreements and applicable law at any time or times from and
after the making of any such Revolving Loan.

 

Without waiving any Default or Event of Default, Lender may voluntarily and
temporarily elect, in its sole and absolute discretion, to forbear from
exercising certain affirmative remedies available to Lender as a result of the
existence of Events of Default. Any voluntary forbearance by Lender shall not
constitute a waiver of any of Lender’s rights or remedies against any Obligor or
any of the Collateral, nor an agreement to refrain from exercising any rights or
remedies available to Lender under any of the Financing Agreements or applicable
law.

 

Please understand that there are no verbal agreements or informal understandings
between Lender, on the one hand, and any Borrower, on the other. Nor will there
be any such verbal agreements or understandings. To be enforceable, any waiver
by Lender of any of its rights or remedies and any agreement by Lender to
forbear must be in writing and signed by an authorized officer of Lender.

 

9

 

 

 

Lender insists upon strict and timely compliance by Borrowers of all of the
terms and conditions of the Loan Agreement and the other Financing Agreements.
Lender has reserved and continues to reserve its right to exercise any or all of
its rights and remedies at any time or times and without further notice to or
demand upon any Borrower or any other Obligor.

 

  Very truly yours,         WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”)  
      By: /s/ Pat Cloninger     Pat Cloninger     Vice President

 

cc: Streicher Realty, Inc., Guarantor   200 West Cypress Creek Road   Suite 400
  Fort Lauderdale, Florida 33309

 



 

10

 





